DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kana et al (JP 2013003384A as referenced by the attached machine translation).
With regard to independent claim 21, Kana teaches a zoom lens (page 2, first paragraph) consisting of, in order from an object side to an image side: a first lens group that remains stationary with respect to an image plane during zooming (Figure 6) and has a positive refractive power (original document, page 25, paragraph [0139], wherein f1= 47.03); a second lens group that moves along an optical axis during zooming (Figure 6) and has a negative refractive power (original document, page 25, paragraph [0139], wherein f2= -249.05); a third lens group that moves along the optical axis during zooming (Figure 6) and has a negative refractive power (original document, page 
With regard to dependent claim 24, Kana et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 21, and further teaches such a zoom lens satisfying the conditional expression 0.004 < Db12/f1 < 0.8, as defined (original document, page 25, paragraph [0139], wherein f1= 47.03 and Db12 = 0.50).
With regard to dependent claim 30, Kana et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 21, and further teaches such an imaging apparatus comprising such a zoom lens (page 2, first paragraph).

Allowable Subject Matter
Claims 1, 3-9, 12 and 20 are allowed.
Claims 22, 23 and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are as set forth in the Office Action mailed March 26, 2021 and the Applicant’s Remarks (page 8, second through fourth paragraphs and page 9, first through third paragraphs), filed June 28, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
26 August 2021